DETAILED ACTION
The amendment filed 4/9/21 is entered. Claim 1 is amended. Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. 
The Applicant argues “As described above, Kasazumi discloses changing a correction pattern based on an eye position and fails to contemplate a configuration in which "each distinct view point is observable individually at a different angle from an angle of which the other is observable," as required by amended independent claim 1. Accordingly, Kassazumi cannot possibly anticipate amended claim 1.”
However, it is believed Kasazumi still teaches the newly amended claim language, which is addressed below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasazumi, US-20170054963.
In regards to claim 1, Kasazumi discloses a head-up display for a motor vehicle (Par. 0002 vehicle HUD), said head-up display comprising: a computer (Par. 0076 CPU); an image-generating unit controlled by the computer to generate images (Fig. 1A, 100 display device; Par. 0076-0077 CPU controlling display device); and an optical assembly for projecting virtual images, wherein each image generated by said image-generating unit is projected into the field of view of the driver of the motor vehicle (Fig. 1A, VM1 and VM2 virtual images; Par. 0030 virtual images outside windshield glass of a user), wherein the image-generating unit includes an auto-stereoscopic filter (Par. 0032 lenticular lens system or parallax barrier; Abstract stereoscopic display images) and said image-generating unit offers at least two distinct view points of the generated images (Par. 0035 and 0036 changing the correction pattern for the viewed image based on a right and left eye position, i.e. infinite view points), wherein each distinct view point is observable individually at a different angle from an angle of which the other view point is observable (Fig. 1B, 20L receives a left eye image which is a distinct view point that is observable individually by the left eye and 20R receives a right eye image which is a distinct view point that is observable individually by the right eye). 
In regards to claim 2, Kasazumi discloses the auto-stereoscopic filter includes an array of microlenses (Par. 0032 lenticular lens system; Abstract stereoscopic display images). 

In regards to claim 4, Kasazumi discloses the auto-stereoscopic filter includes a parallax barrier (Par. 0032 parallax barrier; Abstract stereoscopic display images). 
In regards to claim 5, Kasazumi discloses the computer is for controlling the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as being formed of tracings (Fig. 1A, VM1 and VM2 virtual images, i.e. tracings viewed through the window), each tracing being located in a distinct plane and comprising information that is visible to the driver (Fig. 1A, VM1 and VM2 virtual images in distinct planes; Par. 0030 virtual images outside windshield glass of a user). 
In regards to claim 6, Kasazumi discloses the computer is for controlling the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as representing a three-dimensional shape (Par. 0030 three dimensional virtual image). 
In regards to claim 7, Kasazumi discloses provision is made to place at the disposal of the driver a means for inputting data (Fig. 2, 140 detector 140; Par. 0035 detecting eye positions), which is connected to the computer and which allows the driver to switch the computer between two computing modes (Par. 0030 the display device can display either a three dimensional or two dimensional image), comprising: an active mode in which the computer controls the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as 
In regards to claim 8, Kasazumi discloses a system for detecting the position of each of the eyes of the driver, and wherein the computer is suitable for controlling the image-generating unit depending on the detected position of said eyes (Par. 0035 and 0036 changing the correction pattern for the viewed image based on a right and left eye position, i.e. infinite view points). 
In regards to claim 9, Kasazumi discloses said image-generating unit comprises a display screen (Par. 0032 LCD or OLED display panel). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi, US-20170054963 in view of Ando, US- 20150103410.
In regards to claim 10, Kasazumi discloses said projecting optical assembly includes at least one optical component (Fig. 1A, 201 windshield; Par. 0030,0043 viewing an image outside a windshield, which is transparent and reflective; Par. 0033 windshield is curved). 
Kasazumi does not disclose expressly a magnifying optical component.
Ando discloses that a windshield has an inherent magnification (Par. 0077).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the windshield of Kasazumi would have a magnification as Ando discloses.  The motivation for doing so would have been that Ando describes that windshields have an inherent magnification (Ando Par. 0077).
Therefore, it would have been obvious to combine Ando with Kasazumi to obtain the invention of claim 10.
In regards to claim 11, Kasazumi and Ando, as combined above, disclose said projecting optical assembly includes a combiner taking the form of a semi-reflective and transparent curved optical window performing a magnifying function (Kasazumi Fig. 1A, 201 windshield; Kasazumi Par. 0030,0043 viewing an image outside a windshield, which is transparent and reflective; Kasazumi Par. 0033 windshield is curved; Ando Par. 0077 windshields have an inherent magnification).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/20/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622